Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating system of Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a heating system adapted to maintain a temperature in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, claim limitation “a heating system adapted to maintain a temperature” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose the corresponding structure of the heating system. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claim 10 recites in part, “[a] plant for processing molten urea, in particular for producing melamine with a high-pressure process”. The phrase “in particular” renders the claim indefinite as it is unclear whether the limitations following the phrase are part of the claimed invention. Therefore, Claim 10 is indefinite in scope.
Claims 11-15 are indefinite due to their dependency on Claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagas (US Patent Application Pub. No. 20170191480).
Regarding Claim 1, Lagas discloses a centrifugal pump for processing molten urea having: an inlet adapted to receive molten urea at a suction pressure (Fig. 1 #4 - inlet); a delivery outlet adapted to allow an output of molten urea at a delivery pressure greater than said suction pressure (paragraph 0093; Fig. 1 #5 - outlet); an intermediate outlet adapted to allow an output of molten urea at an intermediate pressure greater than said suction pressure and lower than said delivery pressure (paragraph 0093; Fig. 1 #51 – intermediate outlet). (Examiner’s note: Apparatus claims cover what a device is, not what a device does. As Lagas discloses all the structural limitations above, the centrifugal pump is capable of processing molten urea. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. As Lagas teaches  See MPEP 2114 II).
Regarding Claim 2, Lagas discloses all the limitations of Claim 1 above. Lagas further discloses comprising a plurality of centrifugal stages arranged in series (paragraph 0054; Fig. 1 #3 - stages); said plurality of centrifugal stages comprising: an intermediate pressure stage arranged and/or configured to cause a molten urea pressure equal to said intermediate pressure (Fig. 1 #3 – stage corresponding to intermediate outlet #51 as intermediate pressure stage; said intermediate outlet being arranged at said intermediate pressure stage to receive molten urea from said intermediate pressure stage (Fig. 1 #3).
Regarding Claim 3, Lagas discloses all the limitations of Claim 2 above. Lagas further discloses wherein said plurality of centrifugal stages comprises: an initial stage arranged at said inlet to receive molten urea from said inlet (Fig. 1); a final stage arranged at said delivery outlet to send molten urea to said delivery outlet (Fig. 1); said intermediate pressure stage being operatively arranged between said initial stage and said final stage (Fig. 1).
Regarding Claim 4, Lagas discloses all the limitations of Claim 2 above. Lagas further discloses wherein said intermediate outlet is arranged at an upper end of said intermediate pressure stage to allow a gas extraction from said intermediate pressure stage through said intermediate outlet (Fig. 1 #51 – intermediate outlet).
Regarding Claim 5, Lagas discloses all the limitations of Claim 4 above. Lagas further discloses wherein said intermediate pressure stage has a compression chamber (paragraph 0054; Fig. 1 #31 – stage casing forms compression chamber), an impeller arranged in said compression chamber and a storage volume arranged above said impeller, in fluid communication with said compression chamber (paragraph 0054; Fig. 1 #32 – impeller; storage volume is space between impeller and intermediate outlet #51); said storage volume being configured to receive molten urea and gas from said compression chamber during an operation of the centrifugal pump and said intermediate outlet being arranged at an upper end of said storage volume (Fig. 1).
Regarding Claim 7, Lagas discloses all the limitations of Claim 1 above. Lagas further discloses comprising a heating system adapted to maintain a temperature of the molten urea inside the centrifugal pump greater than a predetermined value (paragraph 0088).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lagas.
Regarding Claim 8, Lagas teaches all the limitations of Claim 1 above.
However, Lagas fails to explicitly teach adapted to process a flow rate of molten urea greater than 15 m^3/h, wherein said delivery pressure is greater than said suction pressure by a value comprised between 50 bar and 100 bar.
Apparatus claims cover what a device is, not what a device does. As Lagas discloses all the structural limitations of claim 8, the centrifugal pump is capable of processing a flow rate greater than 15 m^3/h with a delivery pressure greater than suction pressure by 50-100 bar. Further, it would have been obvious to a person of ordinary skill in the art that the specified values would be a mere design consideration and optimization and therefore an obvious matter of design choice. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (See MPEP 2114 II).
Regarding Claim 9, Lagas teaches all the limitations of Claim 1 above.
However, Lagas fails to explicitly teach wherein said intermediate pressure is greater than said suction pressure by a value comprised between 2 bar and 14 bar, and wherein said centrifugal pump is configured to direct a flow rate of molten urea comprised between 50% and 75% of the molten urea at the inlet through said intermediate outlet.
Apparatus claims cover what a device is, not what a device does. As Lagas discloses all the structural limitations of claim 8, the centrifugal pump is capable of directing a flow rate between 50%-75% of the inlet flow through the intermediate outlet with an intermediate pressure greater than suction pressure by 2-14 bar. Further, it would have been obvious to a person of ordinary skill in the art that the specified values would be a mere design consideration and optimization and therefore an obvious matter of design choice. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (See MPEP 2114 II).
Regarding Claim 16, Lagas teaches all the limitations of Claim 8 above. Lagas further teaches adapted to process a flow rate of molten urea greater than 25m^3/h (As above, it would have been obvious to a person of ordinary skill in the art that the specified values would be a mere design consideration and optimization and therefore an obvious matter of design choice).
Regarding Claim 17, Lagas teaches all the limitations of Claim 8 above. Lagas further teaches wherein said delivery pressure is greater than said suction pressure by a value comprised between 70 bar and 90 bar (As above, it would have been obvious to a person of ordinary skill in the art that the specified values would be a mere design consideration and optimization and therefore an obvious matter of design choice).
Regarding Claim 18, Lagas teaches all the limitations of Claim 16 above. Lagas further teaches wherein said delivery pressure is greater than said suction pressure by a value comprised between 70 bar and 90 bar (As above, it would have been obvious to a person of ordinary skill in the art that the specified values would be a mere design consideration and optimization and therefore an obvious matter of design choice).
Regarding Claim 19, Lagas teaches all the limitations of Claim 99 above. Lagas further teaches wherein said intermediate pressure is greater than said suction pressure by a value comprised between 4 bar and 9 bar (As above, it would have been obvious to a person of ordinary skill in the art that the specified values would be a mere design consideration and optimization and therefore an obvious matter of design choice).
Regarding Claim 20, Lagas teaches all the limitations of Claim 9 above. Lagas further teaches wherein said centrifugal pump is configured to direct a flow rate of molten urea comprised between 60% and 70%, through said intermediate outlet (As above, it would have been obvious to a person of ordinary skill in the art that the specified values would be a mere design consideration and optimization and therefore an obvious matter of design choice).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lagas in view of Carswell (US Patent No. 3118386).
Regarding Claim 6, Lagas teaches all the limitations of Claim 5 above. Lagas further teaches comprising a casing (Fig. 1 #31 – stage casings).
However, Lagas fails to teach the casing is provided with a dome-shaped portion, said dome-shaped portion defining superiorly said storage volume.
Carswell teaches a centrifugal pump with casing including a dome-shaped portion defining a storage volume (Fig. 1 #28d – channel member as dome-shaped portion). Barring a criticality or unexpected results, changes in shape are obvious (see MPEP 2144.04 IV. B.). Therefore, it would have been obvious that the casing defining the storage volume taught by Lagas could be dome-shaped, as changes in shape are an obvious matter of design choice, and Carswell teaches that such a shape is well known in the art.
Allowable Subject Matter
Claims 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable for disclosing a plant for processing molten urea, in particular for producing melamine with a high-pressure process, comprising: a separator for molten urea having a primary inlet, a recirculation inlet and an outlet for molten urea; at least one centrifugal pump according to claim 1; wherein the inlet of the centrifugal pump is fluidly connected to the outlet for molten urea of the separator to receive molten urea at the inlet coming from said separator: wherein the recirculation inlet of the separator is fluidly connected to the intermediate outlet of the centrifugal pump to receive recirculation molten urea at the inlet coming from said centrifugal pump.
While Lagas teaches the centrifugal pump according to claim 1, Lagas fails to teach the plant and corresponding structures. Other prior art such as Schroder et al. (20050056147) teaches a plant for processing molten urea. However, Schroder et al. teaches separate pumps connected to a separator inlet and outlet, respectively. There is no motivation to combine the single centrifugal pump of Lagas with the plant of Schroder et al. to arrive at the claimed invention. Such a combination would fail to provide the inlet of the centrifugal pump is fluidly connected to the outlet for molten urea of the separator to receive molten urea at the inlet coming from said separator: wherein the recirculation inlet of the separator is fluidly connected to the intermediate outlet of the centrifugal pump to receive recirculation molten urea at the inlet coming from said centrifugal pump. Therefore, the combination of features is considered allowable.
Claims 11-15 would be allowable due to their dependency on Claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pustjens et al. (20190185422), Mennen (20180099926), and Sioli (9045439) each teaches a plant for processing molten urea.
Widmer et al. (20210324862) teaches a centrifugal pump with an intermediate outlet.
Gassmann et al. (20160348687) teaches a heating system for a centrifugal pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/           Examiner, Art Unit 3745                                                                                                                                                                                             
/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745